Slip     Op. 02 - 146

                            J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                  Thomas J. Aquilino, Jr., Judge

- - - - - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA,                    :

                            Plaintiff,       :
                                                 Consolidated
                 v.                          :   Court No. 96-02-00608

                                             :
YUCHIUS MORALITY COMPANY, LTD. and
INTERCARGO INSURANCE COMPANY,                :

                            Defendants.      :

- - - - - - - - - - - - - - - - - - - - x


          The plaintiff having commenced this case pursuant to 19

U.S.C. §1592 and 28 U.S.C. §1582 for recovery of unpaid duties and

collection of penalties in connection therewith; and the court

having conducted a trial of the issues; and defendant Intercargo

Insurance Company having thereafter entered into an agreement with

the plaintiff, settling in full the government's claims against it;

and the court having thereafter decided all of the remaining claims

per slip opinion 02-124, 26 CIT          (Oct. 18, 2002); and that slip

opinion 02-124 having awarded the plaintiff the unpaid duties and

penalties in connection therewith and having also granted defendant

Intercargo Insurance Company judgment on its cross-claim against

defendant Yuchius Morality Company, Ltd., including recovery of

reasonable attorneys' fees and expenses and costs; and that slip

opinion 02-124 having directed the parties to settle and submit a
Consolidated
Court No. 96-02-00608                                                      Page 2


proposed final judgment in conformity therewith; and defendant

Intercargo Insurance Company having duly served and filed a De-

tailed Accounting of Attorneys' Fees and Expenses incurred in this

matter; and    the    parties    having    filed   a   proposed    judgment   in

connection with slip opinion 02-124; and the court having ques-

tioned the content(s) thereof; and the plaintiff United States'

Notice of Revisions to the Proposed Order of Judgment having been

filed upon a representation of consent thereto by defendant Yuchius

Morality Company, Ltd.; Now therefore, in conformity with the

court's slip opinion 02-124 (and with its previous slip opinion 99-

79, 23 CIT 544 (1999) filed herein), it is hereby


           ORDERED, ADJUDGED and DECREED that the plaintiff recover

from   defendant     Yuchius    Morality   Company,      Ltd.   $271,306.00    in

unpaid   duties    and    $642,612.00      in   penalties,      together     with

$276,162.51 in prejudgment interest on those unpaid duties; and it

is further hereby


           ORDERED, ADJUDGED and DECREED that defendant Intercargo

Insurance Company recover from defendant Yuchius Morality Company,

Ltd. the face amount of its bond, $50,000.00, plus $32,567.45 in

reasonable    attorneys'       fees,   expenses    and    costs   incurred    by

defendant Intercargo Insurance Company in this matter.

Dated:   New York, New York
         December 11, 2002


                                       ________________________________
                                                    Judge